990 F.2d 1264
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Harold Gilbert PRICE, Defendant-Appellant.
No. 92-10488.
United States Court of Appeals, Ninth Circuit.
Submitted March 23, 1993.*Decided April 6, 1993.

Before WALLACE, Chief Judge, and FARRIS and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Harold Gilbert Price appeals his conviction following bench trial for possession of counterfeit blank Immigration and Naturalization Service ("INS") Form I-688 cards in violation of 18 U.S.C. § 1546(a).   Price contends that the incomplete one-sided reproductions of INS Form I-688 cards could not constitute "counterfeited" documents.   We have jurisdiction under 28 U.S.C. § 1291 and we affirm.


3
On July 4, 1991, police officers responded to a call regarding a landlord-tenant dispute.   The apartment manager requested that the officers search Price's apartment to ensure that Price, recently evicted, had left the premises.   While in the apartment, the officers discovered the following items in Price's bedroom:  (1) an envelope containing a number of cut cards with a reproduction of a blank, front side of an INS Form I-688 card, (2) a sheet of paper with multiple reproductions of the back side of an INS Form I-688 card, (3) a sheet of multiple reproductions of the front side of an INS Form I-688 card, and (4) multiple reproductions of a one-year extension sticker that is affixed to an INS Form I-688 card.


4
Price argues that the evidence was legally insufficient to constitute "counterfeited" documents because none of the cards were complete and the reproductions were obviously deficient when compared to an actual INS Form I-688 card.   We review de novo whether reproductions are counterfeit.   United States v. Moreno-Pulido, 695 F.2d 1141, 1143 (9th Cir.1983).


5
18 U.S.C. § 1546(a) punishes the knowing possession of a counterfeited document "prescribed by statute or regulation for entry into or as evidence of authorized stay or employment in the United States."   The INS Form I-688 card is a Temporary Resident card that entitles its owner to reside and work in the United States.


6
In Moreno-Pulido, we addressed a similar contention raised in the context of whether uncut sheets of blank INS Alien Registration Receipt card ("green card") forms were counterfeited citizenship papers under 18 U.S.C. § 1426(b).   Moreno-Pulido, 695 F.2d at 1144.   Holding that reproductions of citizenship papers need not be in completed form to constitute counterfeit, we rejected application of the quality standard from counterfeit currency cases.   Id.  We reasoned that uncut card forms that have not yet been filled out with personal identifying information, signed, affixed with photograph, or laminated are nonetheless "unalterably dedicated to use as a counterfeit," even though not in completed form or yet capable of being confused with an original.   Id. at 1143-44.   The fact that further steps were required before the reproductions could serve their ultimate purpose was held not to be determinative.   Id. at 1143.


7
We hold that this standard applies equally as well to the counterfeit visas, permits, and other documents covered by 18 U.S.C. § 1546 as to the green cards covered by section 1426.   None of the cut cards in the instant case had both front and back sides or photographs, and all of them were slightly smaller than a genuine INS Form I-688 card.   Some of the reproductions of the card had the word "sample" on them in vague print.   In addition, the reproductions had not yet been stamped with phrases such as "U.S. Department of Justice, Immigration and Naturalization Service" and "The bearer is entitled to reside and work in the U.S. until the card expires."   Nonetheless, the cut cards and sheets of reproductions were "unalterably dedicated to use as a counterfeit."   Cf. Moreno-Pulido, 695 F.2d at 1144.   We acknowledge the fact that the cards and reproductions required further steps before they could be passed off as genuine INS Form I-688 cards.   As in Moreno-Pulido, however, Price's possession of 200 reproductions of the front side and multiple reproductions of the back side of an INS Form I-688 card, as well as multiple reproductions of one-year extension stickers, indicates that his conviction does not run the "danger of punishing someone who did not have the intention of making or contributing to the making of a deceptively false ... card."   Cf. Moreno-Pulido, 695 F.2d at 1144.   Accordingly, the seized cards and sheets of uncut multiple reproductions constitute "counterfeited" documents and are covered by 18 U.S.C. § 1546(a).   See 18 U.S.C. § 1546(a);   cf. Moreno-Pulido, 695 F.2d at 1145.


8
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3